Exhibit 10.16

SEVENTEENTH AMENDMENT

Dated as of February 27, 2009

to

RECEIVABLES SALE AGREEMENT

Dated as of December 21, 2001

THIS SEVENTEENTH AMENDMENT (the “Amendment”), dated as of February 27, 2009, is
entered into among PerkinElmer Receivables Company, as Seller (the “Seller”),
PerkinElmer, Inc., as Initial Collection Agent (the “Initial Collection Agent,”
and together with any successor thereto, the “Collection Agent”), the committed
purchasers party thereto (the “Committed Purchasers”), Windmill Funding
Corporation (“Windmill” and together with the Committed Purchasers, the
“Purchaser”), and The Royal Bank of Scotland pic (successor to ABN AMRO Bank
N.V.), as agent for the Purchasers (the “Agent”)

WITNESSETH:

WHEREAS, the Seller, the Initial Collection Agent, the Agent, the Committed
Purchasers and Windmill have heretofore executed and delivered a Receivables
Sale Agreement, dated as of December 21, 2001 (as amended, supplemented or
otherwise modified through the date hereof, the “Sale Agreement”),

WHEREAS, the parties hereto desire to amend the Sale Agreement as provided
herein;

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
Which are hereby acknowledged, the parties hereto hereby agree that the Sale
Agreement shall be and is hereby amended as follows:

SECTION 1. AMENDMENT

Upon execution by the parties hereto in the space provided for that purpose
below, the Sale Agreement shall be, and is hereby, amended as follows:

The defined term “Liquidity Termination Date” appearing in Schedule I to the
Sale Agreement is hereby amended by deleting the date “February 27, 2009”
appearing in clause (d) thereof and inserting in its place the date “March 20,
2009.”

Section 2. The Seller and the Agent hereby agree that the Seller shall have
until March 20, 2009 to execute the Lock-Box Agreements referenced in Section 3
of the Sixteenth Amendment dated as of January 23, 2009 to the Sale Agreement.

Section 3. This Amendment shall become effective only once the Agent has
received (i) this Amendment duly executed by the Seller, the Initial Collection
Agent, and the Purchasers and (ii) the duly executed Guarantor’s Acknowledgment
and Consent.



--------------------------------------------------------------------------------

Section 4. To induce the Agent and the Purchasers to enter into this Amendment,
the Seller and Initial Collection Agent represent and warrant to the Agent and
the Purchasers that:

(a) the representations and warranties contained in the Transaction Documents,
are true and correct in all material respects as of the date hereof with the
same effect as though made on the date hereof (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct in all material respects only as
of such specified date); (b) no Potential Termination Event exists; (c) this
Amendment has been duly authorized by all necessary corporate proceedings and
duly executed and delivered by each of the Seller and the Initial Collection
Agent, and the Sale Agreement, as amended by this Amendment, and each of the
other Transaction Documents are the legal, valid and binding obligations of the
Seller and the Initial Collection Agent, enforceable against the Seller and the
Initial Collection Agent in accordance with their respective terms, except as
enforceability may be limited by bankruptcy, insolvency or other similar laws of
general application affecting the enforcement of creditors’ rights or by general
principles of equity; and (d) no consent, approval, authorization, order,
registration or qualification with any governmental authority is required for,
and in the absence of which would adversely effect, the legal and valid
execution and delivery or performance by the Seller or the Initial Collection
Agent of this Amendment or the performance by the Seller or the Initial
Collection Agent of the Sale Agreement, as amended by this Amendment, or any
other Transaction Document to which they are a party.

Section 5. This Amendment may be executed in any number of counterparts and by
the different parties on separate counterparts and each such counterpart shall
be deemed to be an original, but all such counterparts shall together constitute
but one and the same Amendment.

Section 6. The Seller hereby agrees to pay to the Agent all reasonable rating
agency, accounting and other administrative expenses of the Agent and the
Committed Purchasers in each case in connection with the transactions
contemplated by this Amendment and the legal fees of Chapman and Cutler LLP.

Section 7. Except as specifically provided above, the Sale Agreement and the
other Transaction Documents shall remain in full force and effect and are hereby
ratified and confirmed in all respects. The execution, delivery, and
effectiveness of this Amendment shall not operate as a waiver of any right,
power, or remedy of any Agent or any Purchaser under the Sale Agreement or any
of the other Transaction Documents, nor constitute a waiver or modification of
any provision of any of the other Transaction Documents. All defined terms used
herein and not defined herein shall have the same meaning herein as in the Sale
Agreement. The Seller agrees to pay on demand all costs and expenses (including
reasonable fees and expenses of counsel) of or incurred by the Agent and each
Purchaser Agent in connection with the negotiation, preparation, execution and
delivery of this Amendment and the other documents related hereto.

Section 8. This Amendment and the rights and obligations of the parties
hereunder shall be construed in accordance with and be governed by the law of
the State of Illinois.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.

 

THE ROYAL BANK OF SCOTLAND PLC

By:   GREENWICH CAPITAL MARKETS, INC., as agent

By:   /s/ David Viney   Name:   David Viney   Title:   Managing Director

Address:   c/o ABN AMRO Bank N.V.   540 West Madison Street   27th Floor  
Chicago, Illinois 60661   Attention: Agent   Telephone: (312) 338-3491  
Telecopy: (312) 338-0140

Signature Page to

Seventeenth Amendment to Receivables Sale Agreement



--------------------------------------------------------------------------------

WINDMILL FUNDING CORPORATION By:   /s/ Jill A. Russo   Name:   Jill A. Russo  
Title:   Vice President

Address:   c/o Global Securitization Services, LLC 68 South Service Road Suite
120 Melville, New York 11747 Attention: Frank B. Bilotta Telephone:
(212) 302-5151 Telecopy: (212) 302-8767 With a copy to: The Royal Bank of
Scotland plc Greenwich Capital Markets, Inc., as agent c/o ABN AMRO Bank N.V.
540 West Madison Street 27th Floor Chicago, Illinois 60661 Attention: Windmill
Administrator Telephone: (312) 338-3491 Telecopy: (312) 338-0140

Signature Page to

Seventeenth Amendment to Receivables Sale Agreement



--------------------------------------------------------------------------------

PERKINELMER RECEIVABLES COMPANY By:   /s/ David C. Francisco Title:  

Treasurer

PERKINELMER, INC. By:   /s/ David C. Francisco Title:   VP & Treasurer

Signature Page to

Seventeenth Amendment to Receivables Sale Agreement



--------------------------------------------------------------------------------

GUARANTOR’S ACKNOWLEDGMENT AND CONSENT

The undersigned, PerkinElmer, Inc., has heretofore executed and delivered the
Limited Guaranty dated as of December 21, 2001 (the “Guaranty”) and hereby
consents to the Amendment to the Sale Agreement as set forth above and confirms
that the Guaranty and all of the undersigned’s obligations thereunder remain in
full force and effect. The undersigned further agrees that the consent of the
undersigned to any further amendments to the Sale Agreement shall not be
required as a result of this consent having been obtained, except to the extent,
if any, required by the Guaranty referred to above.

 

PERKINELMER, INC. By:   /s/ David C. Francisco Title:   VP & Treasurer